MEMORANDUM **
Jacques Melek appeals pro se from the district court’s judgment dismissing for lack of subject matter jurisdiction his action under 42 U.S.C. § 1983 alleging constitutional violations and a state law claim stemming from the reassignment of his state court civil cases to a different state court judge. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s jurisdictional dismissal
*785based on the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We affirm.
The district court properly concluded that the Rooker-Feldman doctrine bars Melek’s action because it is a “forbidden de facto appeal from a judicial decision of a state court,” and raises constitutional claims that are “inextricably intertwined” with that prior state court decision. Id. at 1158; see also Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1030 (9th Cir.2001) (the Rooker-Feldman doctrine bars review of interlocutory state court decisions). Because the district court lacked federal subject matter jurisdiction, it properly declined to exercise supplemental jurisdiction over Melek’s state law claim. See 28 U.S.C. § 1367(c)(3); Brown v. Lucky Stores, Inc., 246 F.3d 1182, 1187 (9th Cir.2001) (appellate court reviews for abuse of discretion a district court’s decision whether to retain jurisdiction over supplemental claims when original federal claims are dismissed).
Melek’s remaining contentions are unpersuasive.
Melek’s motion to consolidate is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.